Response to Amendment
1.	The newly amended subject matter in claims 1 and 19 concerning “a touch screen display” and “a movable display object”, changes the scope of the claimed invention and therefore requires further search and consideration. The previous claims did not require the specifics of a touch screen. In addition, the limitations of the “first display object” and the “second display object” have been deliberately deleted and the amended claims now only focused on the newly recited single movable display object. 

2. 	The newly added subject matter in claims 33-35 concerning “instructing the image sensor to begin an image capturing operation in the predetermined mode in response to detecting the operation of moving the movable display object to the second position; and instructing the image sensor to end the image capturing operation in response to the movable display object moving back toward the first position” changes the scope of the claimed invention and therefore requires further search and consideration. These new timing limitations were not presented before for examination. 

3. 	The newly amended subject matter in claims 2, 23 and 28 concerning “capture[ing] the at least one image in the predetermined mode by performing a continuous shoot operation”, changes the scope of the claimed invention and therefore requires further search and consideration.



Response to Arguments
3.	Applicant's arguments filed on 02/18/2021 have been fully considered but they are not persuasive. 
 	Applicant submits that Huang does not disclose “"instruct an image sensor to capture at least one image in a predetermined mode in response to detecting an operation of moving the movable display object to a second position of the plurality of predetermined positions, the second position being different from the first position"; (see pages 9-10 of the Remarks). 
 	Examiner respectfully disagrees. It is noted that the claims do not recite what exactly the “movable display object” comprises. Therefore, the claimed movable display object is not restricted to any specific display configuration, neither excludes a combination of elements. In the instant case, at a certain time, icon 304 of Huang corresponds to the claimed movable display object, which moves at different positions along the bar 302 (see figs. 1-3B and paragraphs 0025, 0029-0034 and 0048). 
It is also noted that the claims do not indicate how the operation of selecting the movable display object when is in a first position is accomplished and how it differentiates from the detecting of the movable display object to the second position, which the former also takes into account detecting the first position. It appears that the limitations of lines 5-11 are related to each other and simple refer to taking an image by setting a focus position according to the movable display object. These limitations are taught by Huang, where Huang discloses moving the icon 304 from a first position (i.e. center of bar 302) to a second position (left or right side of bar 302) to set a specific focusing condition for image capturing (see figs. 1-3B and paragraphs 0025, 0029-0034 


Contact Information
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/01/2021